DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-17 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of the following species:  
Species Group I, a microbial DNase obtained from Bacillus cibi,
Species Group II, DNase motif of SEQ ID NO:73 and the DNase polypeptide sequence of SEQ ID NO:13,
Species Group III, RNase motif of SEQ ID NO:84 and the DNase polypeptide sequence of SEQ ID NO:99,
in the paper of 7/30/2021is acknowledged.

Upon further consideration, it has been determined that an additional restriction requirement should be made based upon the following:

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 1-13, drawn to a cleaning composition comprising a DNase, RNase and cleaning component.
Claims 15, drawn to a method for formulating a cleaning composition.
Claims 17, drawn to a method of deep cleaning an item.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  In the instant case, Lant et al. (WO 2016/176241) discloses a composition comprising a polypeptide DNAse. An RNase and a cleaning component.  Thus any shared technical feature is not special and unity of invention is lacking.

Telephonic Election
During a telephone conversation with Yoshimi Barron on 2/2/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 6-9, 11, 15 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, filed 10/3/2019 is acknowledged.  Those references considered have been initialed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10, 12, 13, 16 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-5, 10, 12, 13, 16 are directed to any cleaning composition comprising any DNase, any RNase and any cleaning component wherein said DNase comprises 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-5, 10, 12, 13, 16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises the SEQ ID NO: 6, and at least one additional component selected from the group consisting of (a) a polyol, (b) an enzyme selected from the group consisting of amylase, lipases, and proteases, (c) a surfactant selected from the group consisting of anionic and nonionic surfactants, and (d) one or more polymers does not reasonably provide enablement for any possible cleaning composition comprising any DNase, any RNase and any cleaning .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-5, 10, 12, 13, 16 are so broad as to encompass any possible cleaning composition comprising any DNase, any RNase and any cleaning component wherein said DNase comprises any polypeptide having a mere 60% sequence identity to the amino acid sequence of SEQ ID NO:13 and wherein said RNase comprises any polypeptide having a mere 60% sequence identity to the amino acid sequence of SEQ ID NO:99.  While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple variants, as encompassed by polypeptides of the instant claims, and the positions within a polypeptide's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is 
The specification does not support the broad scope of the claims which encompass all possible cleaning composition comprising any DNase, any RNase and any cleaning component wherein said DNase comprises any polypeptide having a mere 60% sequence identity to the amino acid sequence of SEQ ID NO:13 and  wherein said RNase comprises any polypeptide having a mere 60% sequence identity to the amino acid sequence of SEQ ID NO:99 because the specification does not establish: (A) regions of the polypeptide structure which may be modified without effecting its DNase or RNase activity; (B) regions of the each of the polypeptide structure which may be modified without effecting its DNase or RNase activity; (C) the general tolerance of the polypeptide structure to modification and extent of such tolerance with the desired activity; (D) a rational and predictable scheme for modifying any amino acid residue of the polypeptide structure with an expectation of obtaining the desired biological function and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices of protein structure is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine those polypeptides having DNase and RNase activity comprising any polypeptide having a mere 60% sequence identity to the amino acid sequences of SEQ ID NO:13 or SEQ ID NO:99, respectively, and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible cleaning composition comprising any DNase, any RNase and any cleaning component wherein said DNase comprises any polypeptide having a mere 60% sequence identity to the amino acid sequence of SEQ ID NO:13 and  wherein said RNase comprises any polypeptide having a mere 60% sequence identity to the amino acid sequence of SEQ ID NO:99.   Without sufficient guidance, determination of those compositions/polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lant et al., (WO 2016/176241).
Lant et al., (WO 2016/176241) teach a number of detergent compositions comprising nucleases, specifically comprising a DNase and a RNase and a cleaning component such as a surfactant (see claims 1-10 and supporting text).  Lant et al. teach said detergent compositions where the DNAse is a microbial DNase. Lant et al. teach said detergent compositions wherein the nuclease (DNase and RNase) enzymes are present in an amount of from 0.01 ppm to 1000ppm.  Lant et al. further teach the above detergent compositions as a part of a kit.
Thus, claim(s) 1, 2, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lant et al., (WO 2016/176241).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241) and Gjermansen et al. US 10,954,497.
Lant et al., (WO 2016/176241) teach a number of detergent compositions comprising nucleases, specifically comprising a DNase and a RNase and a cleaning component such as a surfactant (see claims 1-10 and supporting text) for use in laundry methods.  Lant et al. teach said detergent compositions where the DNAse is a microbial DNase. Lant et al. teach said detergent compositions wherein the nuclease (DNase and RNase) enzymes are present in an amount of from 0.01 ppm to 1000ppm.
Gjermansen et al. US 10,954,497 discloses the identification and amino acid sequence of a 182 amino acid deoxyribonuclease from Bacillus cibi having 100% sequence identity to the amino acid sequence of instant deoxyribonuclease of SEQ ID NO:13 which comprises a polypeptide motif comprising “MSGYSRD” (SEQ ID NO:73).
One of skill in the art before the effective filing date of the invention would have been motivated to use the deoxyribonuclease taught by Gjermansen et al. US 10,954,497 having 100% sequence identity to the deoxyribonuclease of amino acid sequence of instant SEQ ID NO:13 in the composition taught by Lant et al. WO 2016/176241 for use in laundry methods.  The motivation for the use of the deoxyribonuclease taught by Gjermansen et al. US 10,954,497 is that this deoxyribonuclease can be substituted for the deoxyribonuclease taught by Lant et al.  The expectation of success is high based upon the high level of skill in the art of recombinant protein production and isolation, as exemplified by Lant et al., (WO 2016/176241).
.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al., (WO 2016/176241) and Uniprot Accession No. A0A0Q7T1D2, November 2016.
Lant et al., (WO 2016/176241) teach a number of detergent compositions comprising nucleases, specifically comprising a DNase and a RNase and a cleaning component such as a surfactant (see claims 1-10 and supporting text) for use in laundry methods.  Lant et al. teach said detergent compositions where the DNAse is a microbial DNase. Lant et al. teach said detergent compositions wherein the nuclease (DNase and RNase) enzymes are present in an amount of from 0.01 ppm to 1000ppm.
Uniprot Accession No. A0A0Q7T1D2 discloses the identification and amino acid sequence of a 144 amino acid ribonuclease having greater than 98% sequence identity to the amino acid sequence of instant ribonuclease of SEQ ID NO:99 which comprises a polypeptide motif comprising “SDH[D/H/L]P” (SEQ ID NO:74) and “GGNI[R/Q]” (SEQ ID NO:75.
One of skill in the art before the effective filing date of the invention would have been motivated to use the ribonuclease taught by Uniprot Accession No. A0A0Q7T1D2 having the greater than 98% sequence identity to the ribonuclease of amino acid sequence of instant SEQ ID NO:2 in the composition taught by Lant et al. WO 2016/176241 for use in laundry methods.  The motivation for the use of the ribonuclease taught by Uniprot Accession No. A0A0Q7T1D2 is that this ribonuclease can be substituted for the ribonuclease taught by Lant et al.  The expectation of success 
Thus, claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Lant et al., (WO 2016/176241) and Uniprot Accession No. A0A0Q7T1D2, November 2016

Remarks
No claim is allowable.                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






rgh
2/4/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652